COURT
OF APPEALS
                                       SECOND
DISTRICT OF TEXAS
                                                   FORT
WORTH
 
                                        NO.
2-09-064-CV
DAVID LEONARD SMITH                                                       APPELLANT
 
                                                   V.
 
LAVON GRIFFITH SMITH                                                         APPELLEE
 
                                               ----------
            FROM THE 367TH DISTRICT COURT OF
DENTON COUNTY
                                               ----------
                  MEMORANDUM OPINION[1] AND
JUDGMENT
                                               ----------
On
September 18, 2009, we notified appellant that his brief had not been filed as
required by Texas Rule of Appellate Procedure 38.6(a).  Tex. R. App. P. 38.6(a).  We stated we may dismiss the appeal for want
of prosecution unless appellant or any party desiring to continue this appeal
filed with the court within ten days a response showing grounds for continuing
the appeal.  See Tex. R. App. P.
42.3.  We have not received a response.




Because
appellant=s brief has not been filed, we
dismiss the appeal for want of prosecution. 
See Tex. R. App. P. 38.8(a), 42.3(b), 43.2(f).
Appellant
shall pay all costs of this appeal, for which let execution issue.
 
PER
CURIAM
 
 
PANEL: 
CAYCE, C.J.; LIVINGSTON and DAUPHINOT, JJ.
 
DELIVERED: 
October 15, 2009




[1]See Tex. R. App. P. 47.4.